On Rehearing
There is no merit in the application for rehearing, and it is therefore denied.
The judgment entry, as it appears in the record, discloses that the court entered judgment in favor of the plaintiff for $126.00 with interest. We pointed this out in our original opinion. Since the rendition of the opinion, proof has been made that the judgment of the lower court was for $162.00 with interest from November 24, 1943.
It appears that a clerical error was made in typing the record and there was a transposition of the figures 2 and 6.
*444In view of this disclosure, it is ordered that the judgment below be affirmed for $162.00 with interest at legal rate from November 24, 1943.
Opinion extended.
Application for rehearing overruled.